Appeal from an order of the Supreme Court at Special Term, entered January 25, 1979 in Albany County, which (1) granted defendants’ motions to dismiss and for summary judgment dismissing plaintiffs’ complaint, and (2) denied plaintiffs’ cross motion for summary judgment. Plaintiffs, in a declaratory judgment action, contend that the appointment of defendant Raymond J. Kinley, Jr., as the Democratic Election Commissioner for the County of Albany was null and void, and they seek a permanent injunction enjoining Kinley from taking such office. On November 28, 1978 the Albany County Legislature received from the Chairman of the Albany County Democratic Committee a certificate recommending Raymond J. Kinley, Jr., an enrolled Democrat residing in the City of Albany, for the office of Democratic Election Commissioner for the County of Albany for a two-year term commencing January 1, 1979. On December 5, 1978 Supreme Court at Special Term ruled that the certificate of party recommendation was invalid and temporarily restrained the Albany County Legislature from acting upon said certificate of party recommendation because it had been made upon vote of the executive committee of the Albany County Democratic Committee rather than upon the vote of the full county committee, as required by section 3-204 of the Election Law. On December 19, 1978 the Albany County Legislature adopted Resolution No. 319. The resolution acknowledged that the certificate of party recommendation filed by the Democratic committee had been declared null and void by the Supreme Court, and that said court had restrained the Legislature from acting upon said certificate. Resolution No. 319 thereafter provides that it is the duty of the Albany County Legislature to appoint election commissioners notwithstanding the fact that certificates of party recommendation are invalid. The resolution appoints defendant Kinley as Democratic Commissioner of Elections for a term commencing January 1, 1979 and ending December 31, 1980. Section 8 of article II of the New York State Constitution provides that election boards be bipartisan, and that the officers of boards of elections "shall be appointed or elected in such manner, and upon the nomination of such representatives of said parties respectively, as the legislature may direct”. Article IX (§ 1, subd [b]) of the State Constitution provides that: "All officers of every local government whose election or appointment is not provided for by this constitution shall be elected by the people of the local government, or of some division thereof, or appointed by such officers of the local government as may be provided by law.” The New York State Constitution requires a bipartisan board of elections and, since the election or appointment of election commissioners who are unquestionably officers of a local government, is not provided for in the Constitution itself, the manner of their appointment is, therefore, provided by the provisions of the Election Law. To carry out the constitutional mandate of section 8 of article II of the State Constitution, section 3-204 of the Election Law was enacted, the pertinent provisions of which are as follows: "1. At least thirty days before the first day of January of any *1015year in which a commissioner of elections is to be appointed, the chairman or secretary of the appropriate party county committee shall file a certificate of party recommendation with the clerk of the appropriate local legislative body. 2. Party recommendations for election commissioner shall be made by a majority vote of the county committee. * * * 4. Commissioners of election shall be appointed by the county legislative body, or in the city of New York, by the city council. Provided, however, that if a legislative body shall fail to appoint any person recommended by a party for appointment as a commissioner pursuant to this section, within thirty days after the filing of a certificate of recommendation with such legislative body, then the commissioner shall be appointed by the members of such legislative body who are members of the political party which filed such certificate.” It is evident that the New York State Constitution requires that the power to appoint election commissioners be vested in the people of the local government or their duly elected or appointed officers and the Legislature by enacting section 3-204 of the Election Law declares that the appointive power shall be delegated to the local legislative body. The contention of plaintiffs that in the event a party fails to make a recommendation, or in the event a party recommendation is declared invalid after the time to recommend has expired deprives the Legislature of the power to appoint is in clear contravention of the New York State Constitution. With the constitutional framework in mind, section 3-204 of the Election Law establishes that in the event a party fails to make a timely recommendation, or makes a recommendation which is declared invalid after the party’s time to do so has expired, the Legislature continues to be vested with not only the right, but the duty to appoint an election commissioner. Interpreting subdivision 4 of section 3-204 of the Election Law in conjunction with the constitutional mandates set forth in section 8 of article II and article IX (§ 1, subd [b]) of the Constitution clearly indicates that the language of subdivision 4, namely, "Commissioners of election shall be appointed by the county legislative body” (emphasis added) is directive rather than permissive, and imposes a constitutionally based duty upon the local legislative body to act to appoint election commissioners even if a party fails to make a recommendation or makes an invalid recommendation. Defendants assert that under the circumstances here, it was not only the right but a constitutionally imposed obligation on the Albany County Legislature to appoint an election commissioner, and that the adoption of Resolution No. 319 by a majority of the members of the county legislature on December 19, 1978 is conclusive proof of the preservation of the mandated bipartisanship of the office of Commissioner of Elections (cf. Matter of Alvaro v Baar, 67 Misc 2d 489). The appointment of Kinley by the county legislature on December 19, 1978 complied in time and manner with the appointment process set forth in section 3-204 of the Election Law. There is no restriction on the county legislature’s appointing authority where the county committee of the party has failed to file a valid certificate recommending a person for the office of Commissioner of Elections. The county legislature properly and validly appointed Raymond J. Kinley, Jr., as the Democratic Commissioner of Elections for the two-year term commencing January 1, 1979. Order affirmed, without costs. Mahoney, P. J., Kane and Staley, Jr., JJ., concur.